Name: Commission Decision of 10 February 1994 amending for the sixth time Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  agricultural activity;  agricultural policy;  political geography;  international trade
 Date Published: 1994-02-11

 Avis juridique important|31994D0081Commission Decision of 10 February 1994 amending for the sixth time Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease (Text with EEA relevance) Official Journal L 040 , 11/02/1994 P. 0058 - 0060 Finnish special edition: Chapter 3 Volume 56 P. 0036 Swedish special edition: Chapter 3 Volume 56 P. 0036 COMMISSION DECISION of 10 February 1994 amending for the sixth time Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease (Text with EEA relevance) (94/81/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 92/118/EEC (2), and in particular paragraph 7 of Article 19 thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3), as last amended by Decision 92/438/EEC (4), and in particular paragraph 7 of Article 18 thereof, Whereas the Commission has received acceptable written assurances from Croatia concerning the guarantees for export of live animals and meat products from its territory to the Community; whereas the Commission has carried out a mission to Croatia; whereas, on the basis of the mission's report Croatia can now be permitted to export live animals and meat products under the provisions of Chapter II of Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease (5), as last amended by Decision 93/498/EEC (6), from certain regions to the Community; Whereas, on the basis of the mission's report, the area of Croatia from which the export of fresh meat to the Community is permitted, as already laid down in Commission Decision 93/242/EEC, can be extended; Whereas therefore it is necessary to amend Decision 93/242/EEC; Whereas this Decision is in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 93/242/EEC is hereby amended as follows: 1. In Article 5 (2) (d) the words 'as amended by Decision 93/335/EEC of 28 May 1993' are replaced by 'as last amended by Decision 94/81/EC of 10 February 1994.' 2. In Article 5 (3) (d) the words 'as amended by Decision 93/335/EEC of 28 May 1993' are replaced by 'as last amended by Decision 94/81/EC of 10 February 1994.' 3. In Article 6 (2) the words 'as amended by Decision 93/335/EEC of 28 May 1993' are replaced by 'as last amended by Decision 94/81/EC of 10 February 1994.' 4. In Article 7 (2) the words 'as amended by Decision 93/335/EEC of 28 May 1993' are replaced by 'as last amended by Decision 94/81/EC of 10 February 1994.' 5. The Annexes to Decision 93/242/EEC are replaced by the Annexes to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 56. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 268, 24. 9. 1991, p. 56. (4) OJ No L 243, 25. 8. 1992, p. 27. (5) OJ No L 110, 4. 5. 1993, p. 36. (6) OJ No L 234, 17. 9. 1993, p. 22. ANNEX A COUNTRIES OR PARTS OF COUNTRIES SUBJECT TO RESTRICTIONS IN CHAPTER I Serbia Montenegro Bosnia-Herzegovina Belarus Albania Russia Former Yugoslav Republic of Macedonia (1) Croatia (2) (1) For live animals only. (2) Applicable only to the following provinces of Croatia: Sisacko-Moslavacka, Karlovacka, Licko-Senjska, Brodsko-Posavska, Zadarsko-Kninska, Osjecko-Baranjska, Sibenska, Vukovarsko-Srijemska, Splitsko-Dalmatinska, Dubrovacko-Neretvanska. ANNEX B COUNTRIES OR PARTS OF COUNTRIES SUBJECT TO RESTRICTIONS IN CHAPTER II Slovenia Czech Republic Slovak Republic Hungary Romania Poland Estonia Bulgaria (1) Lithuania Former Yugoslav Republic of Macedonia (2) Latvia Croatia (3) (1) Applicable only to the following districts of Bulgaria: Vidin, Kustendil, Rousse, Mihialovograd, Blagoevgrad, Razgrad, Vratza, Pasardjik, Targovichte, Pleven, Silistra, Sofia, Lovtch, Choumen, Sofia City, Veliko, Tarnovo, Tolbouhin, Pernik, Gabrovo and Varna. (2) For fresh meat and meat products only. (3) Applicable only to the following provinces of Croatia: Zagrebacka, Krapinsko-Zagorska, Varazdinska, Koprivnicko-Krizevacka, Bjelovarsko-Bilogorska, Primorsko-Goranska, Viroviticko-Podravska, Pozesko-Slavonska, Istarska, Medimurska, Grad Zagreb.